t c memo united_states tax_court prudential overall supply petitioner v commissioner of internal revenue respondent docket nos filed date jasper g taylor iii nancy t bowen jay m chadha and richard l hunn for petitioner j scott hargis and kenneth c peterson for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioner’s federal income taxes as follows docket no year deficiency dollar_figure big_number big_number big_number docket no year deficiency dollar_figure big_number after concessions by the parties the issue remaining for decision is whether it was an abuse_of_discretion under sec_446 to require petitioner to capitalize and depreciate the cost of the garments and dust control items used in petitioner’s industrial laundry business unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference unless otherwise indicated the facts and events contained herein occurred during the years in issue petitioner is a california corporation with its principal_place_of_business in irvine california petitioner is in the industrial laundry business which provides launders repairs and maintains and services garments worn by the employees of petitioner’s customers petitioner offers industrial garments and dust control items at about locations in four states and offers clean room garments at five locations in four states petitioner has approximately big_number customers and at any point in time has millions of garments industrial garments and clean room garments and dust control items in service petitioner’s principal source of revenue was from customer payments that were received for rendering industrial laundry services the principal cost of furnishing petitioner’s industrial laundry service was labor other costs included supplies for cleaning and merchandise costs the price of petitioner’s service included consulting as to the proper type of items measuring picking up cleaning mending size changes and delivery the amount charged to the customer was based on the size of the account estimated turnover under wash projected wear and competitive factors industrial garments petitioner provided industrial garments that included shirts pants smocks aprons jumpsuits coveralls protective cover garments and completed-to-wear garments petitioner manufactured some of the industrial garments that it provided to its customers and purchased the remainder from manufacturers industrial garments are worn by persons working in the construction industries repair services factories gas stations grocery stores and retail establishments q4e- generally industrial garments have a company logo and or a company name on the garment typically garments were also measured to fit the customer’s employees in petitioner switched from exclusively providing 100-percent cotton fabric garments to also providing a 65-percent polyester and 35-percent cotton blend fabric garments about to percent of the industrial garments involved in this case are made up of the 65-percent polyester and 35-percent cotton blend fabric clean room garments petitioner serviced manufacturing industries such as electronic manufacturers semiconductor manufacturers and disk drive manufacturers in a manufacturing type environment the clean room garment is designed to keep the particulate matter from contaminating the product petitioner also serviced medical aerospace pharmaceutical and biomedical industries in these industries the clean room garment is designed to protect the worker from the product or hazardous chemicals petitioner provided to its customers clean room garments that included highly specialized polyester hoods coveralls frocks boots smocks lab coats gloves and polyurethane wipers customers that used clean room garments required garments that were clean that were free from particulation and that met safety requirements petitioner’s clean room facilities removed soil particles not visible to the human eye sterilized - - garments using a radiation process and dissipated the electrostatic buildup from garments clean room garments were made according to the customers’ specifications such as the fabric used and the style of the garment each garment was cut to the specific size of the employee some of the garments were personalized with logos or emblems that were sewn or embroidered directly onto the garment dust control items dust control items that were provided by petitioner included towels linens mats and mops petitioner did not manufacture any dust control items dust control items were not necessarily returned to the same customer for reuse towels that were provided by petitioner included shop towels painter’s towels machinist’s towels food towels bar mops dish towels glass towels and huck towels linens that were provided by petitioner included massage towels bath towels and roll towels towels that start out as the same item were used in different categories for example towels could be used in food service and restaurants to clean tables or to clean grills used in gas stations to clean windshields or used by the printing industry to wipe down equipment towels were used by different types of customers as the condition deteriorated used towels no longer in a condition to continue in service in one -- - towel category were dyed and placed_in_service ina different towel category petitioner provided mats that were either rubber-backed or cotton on several occasions mats were withdrawn from service after a couple of months for defects in manufacture such as side seam tears that made the mats unsafe and fibers from the mats that shed onto customers’ floors garments placed_in_service petitioner’s policy was to place a tag inside each garment that it manufactured the information provided on the tag included petitioner’s name and logo the fabric from which the garment was made and the month and year that the garment was manufactured the placing of garments and dust control items in service was a common and frequent event in petitioner’s business at the time that a garment was placed_in_service petitioner’s policy was to insert another tag inside the garment that identified the month and year that the garment was placed_in_service the customer number the employee number of the person who was to wear the garment and the truck delivery route petitioner began using bar code tags on some of its clean room garments during either or and on some of its industrial garments during late if a prior tag fell off was illegible from wear and tear or a route change occurred the tag would be replaced and bear the placed-in-service date from the original tag petitioner maintained a garment tracking system the garment control list was used by delivery personnel to quantify and verify the number of garments being picked up processed and delivered the garment control list did not provide information on what happened to particular garments other than the driver’s notes regarding items that were damaged even for garments with bar codes the data for the garment tracking system were incomplete because some bar codes fell off were illegible or were mutilated garments withdrawn from service the removal of garments and dust control items from service was a continuous process garments and dust control items could be removed from service for a physical reason or for a reason other than physical stress to the garment industrial garments were withdrawn from service for physical reasons that included garments with paint torn garments garments with cuffs cut off pants cut into shorts sleeves cut off shirts garments with pockets ripped off and garments with graffiti certain industries such as roofers carpet layers plumbers and welders were very hard on the garments and garments were often heavily soiled and stained the heavily soiled and stained garments were washed in harsh chemicals in extremely hot water in large 800-pound loads and were dried at hot temperatures this laundering process would remove most of the stains but the process was detrimental to the fabric clean room garments were removed from service and replaced for physical reasons such as the garment did not meet the customer’s requirements the garment had some physical damage or defect that was caused by the customer the condition of the garment was deteriorated beyond the normal wear_and_tear the garment failed to meet quality assurance testing or the garment had a manufacturing defect also garments were destroyed by the customer for safety reasons when biohazardous chemicals were spilled on them reasons other than physical stress to the garment that a garment would be removed from service include a decrease in a customer’s manpower a customer’s going out of business or becoming bankrupt normal turnover in a customer’s employees a change in an employee’s size a change in a customer’s identifying color or image a canceled contract or the contract term expired a customer changed to a newer fabric or a customer’s requirements changed a garment that was taken out of service was usually sent to one of petitioner’s supply rooms for evaluation damaged garments might be repaired and placed back in service or could be used pursuant to another contract generally garments withdrawn --- - from service were difficult to reuse because customers preferred new garments and did not want to wear used clothes garments that were withdrawn from service were donated to charity sold for scrap discarded or stored in petitioner’s stockroom service rental agreement petitioner used two standard form contracts both titled service rental agreement when negotiating its services to furnish clean pick up and deliver garments and dust control items with customers the service rental agreements included a replacement provision that charged the customer for damages the contract stated replacement in the event of damage to wearing apparel by customer reasonable wear excepted customer shall pay prudential’s replacement value less depreciation of of the replacement value for each month in service total depreciation is not to exceed of replacement value petitioner’s management believed that the replacement provision provided customers with an incentive to care for the items and deterred customers from misusing the items the service rental agreements set the term of the contract pincite months the length of a clean room garment contract was generally months the typical length of an industrial garment contract wa sec_36 months -- - the terms of an actual agreement could vary from the service rental agreement terms that were most frequently changed were the length of the agreement the right to cancellation the replacement charges and or the terms of payment quite frequently the contract would not be used with petitioner’s very large customers who instead used their own legal counsel to draft and negotiate the terms of the contract laboratory tests petitioner had several testing laboratories at which petitioner tested its fabrics and garments fabric tests were conducted by petitioner to compare fabrics and to qualify new fabrics for use in petitioner’s garments the tests performed by petitioner’s guality assurance test laboratories included wash-and-wear cycle tests fabric tests body box tests and wash tests an astm test and a helmke drum test were designed to measure particulate contamination present in a garment other tests that were performed were an abrasion test a moisture vapor transmission test and specific tests for certain fabrics used in medical markets subsegquent to the years in issue petitioner made representations on its web site regarding the performance characteristics of the fabrics that it used in its clean room garments in particular petitioner represented that garments made of certain fabrics were tested in up to wash-and-wear test cycles or the equivalent of up to four years of garment service life financial and tax_accounting petitioner maintained its books_and_records using the accrual_method of accounting for financial_accounting and tax_accounting purposes petitioner’s fiscal_year ended on the last full business week of the calendar_year and petitioner’s tax_year ended on december petitioner’s audited financial statements explain the method that petitioner used to account for the cost of its merchandise as follows the company charges to expense the cost of manufactured and purchased garments and other rental merchandise when placed_in_service purchased garments are included in prepaid expenses petitioner used this method consistently from year to year and for more than years prior tax audits in respondent conducted an examination of petitioner’s federal_income_tax returns for and and required that petitioner change the method by which the cost of the garments and dust control items was deducted respondent required petitioner to treat one-half of the cost of purchases during the month of december as inventory on hand at the end of the year this method was meant to approximate a deduction for when items are placed_in_service rather than when purchased or manufactured petitioner used this method for purposes of preparing its federal_income_tax returns for through the years in issue respondent conducted audits of petitioner’s federal_income_tax returns for and and no change or adjustment was made with respect to petitioner’s method of deducting the cost of garments and dust control items when placed_in_service during the audit for the years in issue an employee of petitioner stated to the auditing agent in the words of the auditing agent they didn’t want any contract to be less than five years because the cost of these garments was so much and the materials lasted so long that they--and they were all made to specific order that if you stopped your contract they had nothing--they had nowhere to put these uniforms because it was made to each client k k another employee stated to the auditing agent that with just a little repair some of the mats could last more than years notices of deficiency in the notices of deficiency respondent determined that petitioner used an unallowable method to value inventory and to compute cost_of_goods_sold the deficiency amounts calculated by respondent reflected a determination that the industrial garments had a useful_life of between and years and were 3-year class property the clean room garments had a useful_life of between and years and were 5-year class property the dust control items other than - - towels had a useful_life of between and years and were 5-year class property and the towels had a useful_life of more than year but less than years and were 3-year class property respondent’s adjustment computation schedules explain the adjustments made by respondent since it has been determined that the taxpayer is not in the business of selling goods but rather is in the business of renting assets the assets the cost_of_goods_sold will be adjusted to reflect this the cost of acquiring the rental assets will be capitalized and depreciated in accordance with sec_168 the basis of goods sold or disposed of will be currently deductible any period_costs will also be allowed as a current deduction in order to determine the amount of assets that were year assets garments from assets which are five year assets mops mats of the total inventory claimed we have done an allocation taking the total purchases for the year and noting the percentage that was garments mats etc we have determined the allocation percentage respondent’s adjustment computation schedules also briefly describe respondent’s basis for determining the useful lives of the garments and dust control items taking into consideration only the assets that are being put into service during the taxable_year and the useful_life to the corporation we have determined that there is not one class_life but two garments which are subjected to washing wear_and_tear obsolescence change in customer size etc have a life of years as substantially shown via the three year contracts issued however per the testimony of the plant manager the clean room garments are expected to last at least five years verified by the normal five year contract the garments are priced so that the expense of obtaining the rental is recovered with a five year rental program dust control items consisting of mats and mops have also been shown to have a life of five years opinion although not explicitly stated in the notice_of_deficiency the deficiency amounts reflect adjustments that would require petitioner to capitalize the cost of the garments and dust control items that it used in its industrial laundry business and to depreciate the cost of the items over the useful lives that were determined by respondent the issue presented is whether it was an abuse of respondent’s discretion under sec_446 to require petitioner to change its method_of_accounting the term methods_of_accounting includes not only the overall_method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 income_tax regs a correction to require depreciation in lieu of a deduction for the cost of a class of depreciable assets that had been consistently treated as an expense involves the question of the proper timing of an item and is to be treated as a change in method_of_accounting sec_1_446-1 6b income_tax regs thus respondent’s determination that petitioner must capitalize the cost of the garments and dust control items - - reflects the exercise of the broad discretion of the commissioner under sec_446 to impose a change in petitioner’s method_of_accounting sec_446 provides sec_446 general_rule for methods_of_accounting a general_rule ---taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 vests the commissioner with broad discretion in determining whether a particular method_of_accounting clearly reflects income see 360_us_446 743_f2d_781 llth cir 104_tc_367 98_tc_457 affd 58_f3d_413 9th cir in general a method_of_accounting clearly reflects income when it results in accurately reported taxable_income under a recognized method_of_accounting rlc indus co v commissioner supra pincite a method_of_accounting will ordinarily be regarded as clearly reflecting income when the method reflects the -- - consistent application of generally_accepted_accounting_principles in a particular trade_or_business is in accordance with accepted conditions or practices in that trade_or_business and provides that all items of gross_income and expenses are treated consistently from year to year sec_1_446-1 income_tax regs a taxpayer’s method_of_accounting is generally acceptable where the method is in compliance with the underlying regulations of the code sec_1_446-1 c income_tax regs see eg frysinger v commissioner 645_f2d_523 5th cir affg tcmemo_1980_89 rlc indus co v commissioner supra 71_tc_1083 affd 650_f2d_1046 9th cir i f the taxpayer succeeds in showing that the method it chose clearly reflects its income then respondent does not have discretion to disturb that choice 78_tc_1029 see 357_f2d_656 n 9th cir affg 42_tc_926 75_tc_410 affd 689_f2d_1 1st cir petitioner maintains that its method of expensing the cost of the garments and dust control items when placed_in_service clearly reflects the income and expenses of its industrial laundry business because the method reflects the consistent application of generally_accepted_accounting_principles the method is an accepted practice in the industrial laundry business the method treats the expense of garments and dust control items consistently from year to year and the method uses a reasonable approximation of useful_life that 1s provided for in the regulations of the code consequently petitioner argues that it was an abuse of respondent’s discretion to regquire petitioner to change its method_of_accounting respondent contends that petitioner’s method_of_accounting for the cost of the garments and dust control items is not in conformance with the code or regulations and that the capitalization and depreciation of garments and dust control items will clearly reflect the income of petitioner’s business respondent maintains that the useful_life of garments and dust control items used in petitioner’s business is greater than a year and thus the cost of the items placed_in_service should be capitalized under sec_263 and depreciated over the useful_life of each asset class sec_263 prohibits deductions for capital expenditures see also sec_1_263_a_-1 income_tax regs capital expenditures include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_1_263_a_-2 income_tax regs -- - petitioner argues that its garments and dust control items are materials_and_supplies that are consumed within the year that they are placed_in_service and thus the cost of these items are ordinary and necessary to the operation of its industrial laundry business and are properly expensed when placed_in_service under sec_162 and sec_1_162-3 income_tax regs supplies used in the taxpayer’s trade_or_business are among the items included in business_expenses sec_1_162-1 income_tax regs sec_1_162-3 income_tax regs provides that taxpayers carrying materials_and_supplies on hand should include in expenses the charge for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made petitioner argues in the alternative that even if required to capitalize the cost of the garments and dust control items under sec_263 the useful_life of the garments and dust control items was less than year or not substantially in excess of year and would be fully depreciable in the year placed_in_service sec_167 generally allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business any reasonable and consistently applied method of computing depreciation may be used or continued in use sec - - b -o a income_tax regs the taxpayer need only make a reasonable approximation of the useful_life of an asset that bears a reasonable relationship to the taxpayer’s business practice absolute certainty 1s not required 626_f2d_693 9th cir affg tcmemo_1977_249 84_tc_476 affd without published opinion 815_f2d_75 6th cir the useful_life not the physical life is relevant ames v commissioner supra pincite klec neon inc v commissioner 56_tc_1324 affd without published opinion 496_f2d_876 5th cir the useful_life of an asset has been defined as the period for which it may reasonably be expected to be employed in the taxpayer’s business 364_us_92 364_us_122 see also sec_1_167_a_-1 income_tax regs in petitioner’s business the useful_life of an item begins when the item is placed_in_service and ends when the item is withdrawn from service regardless of the physical condition of the item t he determination of the useful_life of an asset and the other estimates utilized in computing depreciation must be based upon facts existing as of the close of the taxable_year in issue banc one corp v commissioner supra pincite see also sec_1 b -o a income_tax regs some factors to - - consider in determining estimated_useful_life include exhaustion wear_and_tear or decline from natural causes obsolescence economic changes inventions current developments in the industry and the taxpayer’s trade_or_business climatic or other local conditions peculiar to the trade_or_business and the taxpayer’s policy as to repairs renewals and replacements sec_167 sec_1_167_a_-1 income_tax regs the taxpayer is responsible for establishing the reasonableness of the deduction for depreciation sec_1 b - o a income_tax regs generally depreciation_deductions so claimed will be changed only where there is a clear_and_convincing basis for a change id the parties disagree on the useful_life of the garments and dust control items petitioner contends that it made a reasonable approximation of the useful_life of its garments and dust control items based on its business practices and that there was no clear_and_convincing basis for a redetermination of the useful_life by respondent petitioner approximated that the useful_life of its garments and dust control items was less than year or not substantially in excess of year the useful_life determined by respondent wa sec_4 to years for mats to years for mops to years for towels to years for industrial garments and to years for clean room garments respondent primarily relies on an expert report and --- - the terms in petitioner’s typical service rental agreement to support the redetermination of the useful_life based on the evidence and the facts known to petitioner’s management during the years in issue we are persuaded that petitioner did make a reasonable approximation of the useful_life of the garments and dust control items and that the approximation was based on a reasonable relation to its business practice the following factors support petitioner’s approximation of the useful_life of its garments and dust control items the placing of garments and dust control items in service was a common and frequent event in petitioner’s business the value of the garments became negligible when placed_in_service because the garments were generally custom designed measured to fit customers’ employees and marked with a company’s name or logo the removal of garments and dust control items from service was a continuous process in petitioner’s business garments and dust control items were withdrawn from service for various physical reasons industrial garments were subject_to continual wear_and_tear from the harsh and hazardous environments in which they were worn and from the laundering process clean room garments were withdrawn from service if through wear_and_tear defect or damage they no longer met a customer’s strict quality control requirements garments and dust control items were withdrawn from service for reasons not related -- - to exhaustion of their physical life such as obsolescence contract cancellations or terminations employee turnover change in an employee’s size and customer design changes and garments and dust control items that were removed from service for reasons other than physical damage were difficult to reuse in petitioner’s business respondent maintains that petitioner has produced no quantifiable evidence and has had several years to document the correctness of its approximations respondent argues petitioner had sufficient time to produce its own study that would determine the useful_life of the garments and dust control items and should not rely on industry experience petitioner labeled its garments and maintained a garment tracking system and should be able to document the useful_life of the garments placed_in_service without an additional record keeping burden petitioner had test laboratories in which to perform tests to determine the useful_life of the garments and dust control items petitioner represented to its customers in the years subseguent to the years in service that certain clean room garments could have a service life of up to years and the life of the 65-percent polyester and 35-percent cotton garments was longer than the life of the 100-percent cotton garments used in - - petitioner was not required to determine with absolute certainty the useful_life of the garments and dust control items rather petitioner was permitted to make reasonable approximations of the useful_life of the items based on a reasonable relationship to petitioner’s business practices respondent’s arguments do not overcome petitioner’s evidence that supported the reasonableness of its methodology petitioner’s garment tracking system was used to track the processing of garments but it did not provide information on the service life of each garment petitioner’s witness testified that the tracking of millions of garments and dust control items in service would not have been administratively or economically feasible any laboratory test whether or not conducted would have produced results that documented the durability of a fabric or garment and thus the test results would reflect the physical life of the garment rather than the useful_life petitioner’s representations that certain clean room garments could have a service life of up to years were made subsequent to the years in issue see banc one corp v commissioner t c pincite and do not take into account the nonphysical events that caused a garment to be withdrawn from service as to petitioner’s use of the 65-percent polyester and 35-percent cotton garments petitioner’s industry expert explained that the industry did not use the 65-percent polyester - and 35-percent cotton garment for its durability petitioner’s corporate publication explains that its switch to a 65-percent polyester and 35-percent cotton blend fabric allowed it to provide colorful and attractive apparel again the physical life of the garment does not determine the useful_life of the garment 626_f2d_693 9th cir affg tcmemo_1977_249 elec neon inc v commissioner t c pincite respondent relies on his expert report that concludes that the average service life of petitioner’s garments and dust control items is greater than year the conclusions are based on a random statistical sample consisting of garments and dust control items examined during a visit to petitioner’s facilities in the population for the statistical sample consisted of all items located at three of petitioner’s facilities on the day of the visit the statistical sample taken was based on the assumption that the ages of the items within each facility were randomly shuffled items missing tags or tags with dates that were too worn to read were removed from the sample using the data collected estimates of the mean and median age were determined for each category based on a 95-percent confidence interval the median age of the sample of mats from the active area of the cerritos facility wa sec_641 days the median age of the sample of industrial garments from the active - - area of the carson facility wa sec_562 days the median age of the sample of clean room garments from the bandini boulevard facility wa sec_422 days respondent’s expert report is unreliable and not useful because the conclusions reflect an average physical age rather than the average service life ie useful_life the statistical sample used the manufacture date of the items rather than the placed-in-service date the general comments to respondent’s expert report state some items had two labels with different dates one was assumed to be the date at which the item was manufactured and the other the date at which the item was placed_in_service for the current contract it was sometimes difficult to tell which was which this analysis always uses the oldest of the dates here the oldest date on the label reflected the manufacture date rather than the placed-in-service date the sample also included items that were not yet placed_in_service and items that were withdrawn from service in any event even if the sample that was taken were valid and the conclusions could be relied on the expert’s conclusions as to the median physical age of the garments and dust control items do not support the useful lives determined by respondent that would regquire petitioner to depreciate the items over either years or years rather the conclusions would be supportive of and more consistent with petitioner’s approximations - - respondent asserts that the replacement clause in petitioner’s service rental agreement is evidence that petitioner estimated the average useful_life to be months the replacement provision in the service rental agreement is not determinative of the useful_life of the garments and dust control items we are persuaded that the provision was used by petitioner as an incentive for customers to care for the garments and to prevent customers from misusing the garments and dust control items normal wear_and_tear however would reduce the useful_life of the garments when respondent computed the deficiency amounts respondent based the useful_life of the garments and dust control items on the length of the service_contract which wa sec_3 years for industrial garments and years for clean room garments the length of the term of the service_contract is not a good indication of the useful_life of the garments and dust control items because the contract had a provision for the replacement of items and the length of the agreement could be changed in negotiations see ames v commissioner supra the useful_life of leasehold improvements was the estimated life without regard to the length of the lease_term we conclude that petitioner has shown that its approximation of the useful_life of the garments and dust control items was reasonable and was based on a reasonable relationship to its -- p7 - business practices petitioner’s treatment of the garments and dust control items as consumable materials_and_supplies and petitioner’s method of deducting the costs of these items in the taxable_year that they were placed_in_service are consistent with the regulations sec_1_162-3 income_tax regs see sec_1_466-1 c income_tax regs we also conclude that petitioner has demonstrated that its method of expensing the garments and dust control items when placed_in_service results in a clear_reflection_of_income under sec_446 and sec_1_446-1 income_tax regs several factors influence our decision for more than years petitioner’s taxable_income was computed under the same method_of_accounting that petitioner used to compute its income for financial_accounting see sec_446 petitioner has also consistently used the same method for tax purposes since when it changed its method in response to an examination conducted by respondent see revrul_69_81 1969_1_cb_137 the deducting of rental items when placed_in_service is an acceptable method_of_accounting for federal_income_tax purposes where an industrial laundry using the accrual_method of accounting is engaged in the rental service of towels garments gloves linens and business shirts that have a useful_life of months or less see also sec_446 ansley-sheppard-burgess - - co v commissioner t c pincite sec_1_446-1 income_tax regs sec_1_466-1 c income_tax regs according to petitioner’s expert report and audited financial statements petitioner’s method is in all material respects in conformity with generally_accepted_accounting_principles see sec_1_466-1 c income_tax regs see also 71_tc_1083 affd 650_f2d_1046 9th cir sec_1_446-1 income_tax regs also according to petitioner’s industry experts petitioner’s method is in accordance with the accepted practices in its trade_or_business see sec_1_446-1 income_tax regs see also 85_tc_485 72_tc_521 affd 633_f2d_512 7th cir 60_tc_794 37_tc_1063 the commissioner cannot require a taxpayer to change from an accounting_method that clearly reflects income to an alternate method_of_accounting merely because the commissioner considers the alternate method to reflect income more clearly ansley- sheppard-burgess v commissioner supra pincite molsen v commissioner supra pincite peninsula steel prods equip co v commissioner t c pincite bay state gas co v commissioner t c pincite respondent’s proposed change to - - petitioner’s long and consistently used method was based on isolated statements made by petitioner’s employees during the course of the audit and was pursued based on puffing on petitioner’s web site the statements however related to physical life the statements were overcome by convincing evidence that the useful lives of the items used in petitioner’s business were far less than the useful lives determined by respondent and that the useful lives were reasonably expected to be not substantially in excess of a year we conclude that respondent’s determination was arbitrary or without a sound basis in fact or law and thus was an abuse_of_discretion under sec_446 we have carefully considered all of the remaining arguments that have been made by the parties for a result contrary to those expressed herein and to the extent not discussed above they are irrelevant or without merit to reflect the foregoing and concessions of the parties decisions will be entered under rule
